Case 1:20-cv-00695-AJN Document 2@ Filed 11/09/20 Page 1of1
LEE LITIGATION GROUP, PLLC

148 W. 24TH STREET, 8TH FLOOR

NEW YORK, NY 10011 USDC SDNY
TEL: 212-465-1180 DOCUMENT

FAX: 212-465-1181
INFO@LEELITIGATION.COM

ELECTRONICALLY FILED

DOC #:

DATE FILED: 11/11/2020

 

WRITER’S DIRECT: 212-465-1188
cklee@leelitigation.com

November 9, 2020
Via ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York

 

40 Foley Square

New York, NY 10007 MN \) ig

Re: Oquil v. National Labor Strategies, L.L.C., et al.
Case No. 20-cv-00695 soon J 1/t 1/2020

 

 

 

Dear Judge Nathan: SO ORDERED.

This firm represents Plaintiff in the above-referenced matter. We write oimtl with
counsel for Defendants to res ectfull. re _uest 1 an adjournment of twenty-one (21 da s for
the initial pretrial conference, currently scheduled for November 13, 2020 at 3:15 p.m.,
rescheduling it to December 4 and 2 a fourteen (14) day extension of time, from today until
November 23, for Plaintiff to submit his notice of intent to the Court to amend the pleadings or
otherwise respond to Defendants’ pending motion to dismiss, Dkt. 22. The parties are also
amenable to the Court’s resetting the above deadlines to dates and times that are convenient for
the Court.

On November 5, 2020, counsel for the parties telephonically met-and-conferred to
discuss the status of this case, and have expressed a joint interest in privately resolving it through
settlement. Accordingly, the parties presently wish to (1) adjourn the initial pretrial conference
scheduled for November 13, 2020 to December 4; and (2) allow Plaintiff until November 23 to
inform the Court as to how he intends to respond to Defendants’ pending motion to dismiss.

This is the parties’ first request to adjourn the initial pretrial conference in this matter.
Furthermore, this is Plaintiffs first request to extend his time to provide his notice of intent to
respond to Defendants’ motion to dismiss.

We thank the Court for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

ce: all parties via ECF
